Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Application Status
This application is a 371 of PCT/US18/28829, filed on 04/23/2018.
Claims 1-30 are currently pending in the instant patent application.
The preliminary amendment filed on 10/22/2020, amending claims 1,19, 21-26 and 29 is acknowledged. 
Election/Restriction
Applicant's election without traverse of Group I, Claims 1-14, drawn to a genetically engineered microbial cell, wherein: the cell comprises: a) at least one heterologous nucleic acid molecule encoding a transporter protein that facilitates the export of 2'-fucosyllactose from the microbial cell; b) at least one heterologous nucleic acid molecule encoding a GDP- mannose-4,6-dehydratase (EC 4.2.1.47); c) at least one heterologous nucleic acid molecule encoding a GDP-4- keto-6-D-deoxymannose epimerase-reductase (EC 1.1.1.271); and d) at least one heterologous nucleic acid molecule encoding a 2-L-fucosyltransferase (EC 2.4.1.69); and said microbial cell produces 2'-fucosyllactose in the response filed on 07/18/2022 is acknowledged.  
The requirement is still deemed proper and is therefore made FINAL.
Claims 15-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 1-14 are present for examination.


Priority
Acknowledgement is made of applicants claim for priority of International patent application PCT/US18/28829, filed on 04/23/2018. 

Information Disclosure Statement
There is no Information Disclosure Statement (IDS) with this Application.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code (see, page 21). Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code. See MPEP §  608.01.

Drawings
Drawings submitted on 10/22/2020 are accepted by the Examiner.

	
Claim Objections
Claim 1 is objected to in the recitation “GDP”; as abbreviations should not be used without at least once fully setting forth what they are used for. Appropriate correction is required.
Claims 6, and 7 are objected to in the recitation “SWEET”; as abbreviations should not be used without at least once fully setting forth what they are used for. Appropriate correction is required.
Claims 6 and 8 are objected to in the recitation “SetA”; as abbreviations should not be used without at least once fully setting forth what they are used for. Appropriate correction is required.
Claim 7 is objected to in the recitation “if SEQ ID NO: 93”, which should be changed to “of SEQ ID NO: 93”. Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 
Claim 1 appears to be incomplete because of the recitation “2-□-L-fucosyltransferases”, which is confusing and the squire character does not make sense, and it appears that something is missing in place of squire character, rendering the metes and bounds of the terms unclear and indefinite. Claims 2-14 are also rejected because claims 2-14 depend on claim 1. Clarification is required. 

Claim 6 (depends on claim 1) is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 
Claim 6 is indefinite in the recitation “the SWEET” lacks antecedent basis and claim 1 does not recite anything about “SWEET”. Therefore, “the SWEET” lacks antecedent basis in claim 1 from which claim 6 depends. Clarification is required. 

Claim 6 (depends on claim 1) is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 
Claim 6 is indefinite in the recitation “the SetA” lacks antecedent basis and claim 1 does not recite anything about “SetA”. Therefore, “the SetA” lacks antecedent basis in claim 1 from which claim 6 depends. Clarification is required. 

Claim 6 (depends on claim 1) is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 
Claim 6 is indefinite in the recitation “the Sugar” lacks antecedent basis and claim 1 does not recite anything about “Sugar”. Therefore, “the Sugar” lacks antecedent basis in claim 1 from which claim 6 depends. Clarification is required. 

Claim 11 (depends on claim 1) is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 
Claim 11 is indefinite in the recitation “the plasma membrane” lacks antecedent basis and claim 1 does not recite anything about “plasma membrane”. Therefore, “the plasma membrane” lacks antecedent basis in claim 1 from which claim 11 depends. Clarification is required. 


Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

According to MPEP 2143: 
“Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield
predictable results;
(B)    Simple substitution of one known element for another to obtain predictable
results;
(C)    Use of known technique to improve similar devices (methods, or products)
in the same way;
(D)    Applying a known technique to a known device (method, or product) ready
for improvement to yield predictable results;
(E)    “ Obvious to try ”  – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in
either the same field or a different one based on design incentives or other market
forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art
reference teachings to arrive at the claimed invention.
Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel.”

Claims 1-6, 10-12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Jennewein et al. Total fermentation of oligosaccharides. EP 2927316 B1, publication 11/07/2018, filed on 03/31/2014) in view of Lee et al.  (Biosynthesis of oligosaccharides. US 2017/0152538 A1, publication 06/01/2017, claim benefit of 61/740,118, filed on 12/20/2012).
The Broadest Reasonable Interpretation (BRI) of claim 1, which is drawn to a genetically engineered microbial cell, wherein: the cell comprises: a) at least one heterologous nucleic acid molecule encoding a transporter protein that facilitates the export of 2'-fucosyllactose (2’-FL) from the microbial cell; b) at least one heterologous nucleic acid molecule encoding a GDP- mannose-4,6-dehydratase (EC 4.2.1.47); c) at least one heterologous nucleic acid molecule encoding a GDP-4- keto-6-D-deoxymannose epimerase-reductase (EC 1.1.1.271); and d) at least one heterologous nucleic acid molecule encoding a 2-L-fucosyltransferase (EC 2.4.1.69); and said microbial cell produces 2'-fucosyllactose.  
Regarding claim 1-6, 10-12 and 13, Jennewein et al. teach an E. Coli bacterial host cell comprising genes encoding proteins involved in the biosynthesis of GDP-fucose, a substrate for producing human milk oligosaccharide 2’-fucosyllactose or 3’-fucosyllactose as claimed, using genes encoding enzymes including GDP-mannose-4,6-dehydratase (gmd) from E. coli, GDP-L-fucose synthase (wcaG) from E. coli, alpha-1,2-fucosyltransferase (wbgL) from E. coli,  sugar efflux transporter, a sugar transporter from Yersinia bercovieri, GDP-keto-6-D-deoxymannose 3,5-epimerase (same as GDP-4- keto-6-D-deoxymannose epimerase-reductase as claimed) and sucrose permease, a sucrose transporter from E. coli and a lactose permease (lacY), a lactose transporter, from E. coli and said cell produces 2'-fucosyllactose (2’-FL) as claimed, wherein said cell further comprises a gene encoding an exporter protein, such as a sugar efflux transporter from Yersinia bercovieri (see, abstract, para 18, 42-45, 49, 53, 98, 99, 107, 108, 126, and claims 1-17). Since, Jennewein et al. teach all the enzyme used in making genetically engineered microbial cell as claimed, the EC number for each of the enzymes are inherently associated with the enzyme of Jennewein et al.
Claim 11 is included in this rejection because Jennewein et al. teach using sugar efflux transporter, a 2’-fucosyllactose transporter from Yersinia bercovieri in E. coli host cell (heterologous), and thus, the sequence of nucleic acid of said sugar efflux transporter inherently comprises the sequence that facilitates the localization of the protein to the plasma membrane of the host cell. Since the Office does not have the facilities for examining and comparing applicants' microorganism comprising 2’-fucosyllactose transporter as claimed with sugar efflux transporter of the prior art, the burden is on the applicant to show a novel or unobvious difference between the claimed product (microorganism) and the product (microorganism) of the prior art. See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594.
Jennewein et al. do not teach using heterologous genes of some of said genes. However, it is obvious to a skilled artisan to use heterologous genes instead of homologous genes in order to produce increased amount of 2’fucosyllactose (2’-FL), a human milk oligosaccharide, in a predictable manner under the provision of “Obvious To Try” of KSR to obtain predictable results to arrive the claimed invention.  Jennewein et al. also do not teach using yeast host cell including Saccharomyces cerevisiae (for claims 2 and 3), using heterologous gene of (b), (c) and (d) of claim 1 (for claim 10).
However, Lee et al. teach a recombinant E. coli (genetically engineered) comprising pathways for synthesis of GDP-fucose in the cell, and biosynthesis of 2’-fucosyllactose (2-FL) as claimed, wherein the 2’-FL is secreted to the culture medium, wherein the recombinant E. coli host cell comprises exogenous GDP-mannose-4,6-dehydratase (GMD), GDP-4-keto-6-D-deoxymannose epimerase-reductase (WcaG), and 2-alpha-L-fucosyltransferase (FucT2) from Helicobacter pylori, and a process of producing 2’-FL by said recombinant E. coli host cell and secreted said 2’-FL in the culture medium. Since, the recombinant E. coli host cell of Lee et al. produce 2’-FL, the recombinant E. coli would inherently comprise 2’-FL transporter or exporter. Lee et al. also teach using recombinant yeast host cell S. cerevisiae comprising said genes homologous or heterologous as discussed above, and method of producing 2’-fucosyllactose (2-FL) and secreted said 2-FL in the culture medium (see, abstract, para 3, 7-10, 20-21, 30-33, and 39, Example 4, 6-8, Fig. 1, 7 and 9, and claims 1-22 and 25-35).
Therefore, it would have been obvious to one of ordinary skill in the art to arrive at the claimed invention as a whole before the effective filing date by combining the teachings of Jennewein et al. and Lee et al. to use yeast host cell S. cerevisiae instead of E. coli as taught by Lee et al. and modify Jennewein et al. by substituting E. coli host cell with yeast  host cell S. cerevisiae and expressing the genes encoding enzymes including GDP-mannose-4,6-dehydratase (gmd) from E. coli, GDP-L-fucose synthase (wcaG) from E. coli, alpha-1,2-fucosyltransferase (wbgL) from E. coli,  sugar efflux transporter, a sugar transporter from Yersinia bercovieri, GDP-keto-6-D-deoxymannose 3,5-epimerase (same as GDP-4- keto-6-D-deoxymannose epimerase-reductase as claimed) and sucrose permease, a sucrose transporter from E. coli and a lactose permease (lacY), a lactose transporter, from E. coli as taught by Jennewein et al., which will eventually be heterologous with respect to host yeast S. cerevisiae host cell as taught by Lee et al. to produce  2’-fucosyllactose (2-FL) in recombinant S. cerevisiae to arrive the claimed invention.
The substitution of E. coli host cell with yeast S. cerevisiae host cell is obvious to obtain predictable results with reasonable expectation of success because the S. cerevisiae are well known as cell factory for heterologous expression of genes encoding enzymes or proteins (see, evidential reference: Huertas et al. Paving the way for the production of secretory proteins by yeast cell factories. Microbial Biotechnology (2019), 12:1095-1096, see, whole document); (see KSR Int'l Co. V. Teleflex, Inc., No 04-1350, US Apr. 30, 2007). 
One of ordinary skilled in the art would have been motivated to overexpress genes encoding enzymes including GDP-mannose-4,6-dehydratase (gmd) from E. coli, GDP-L-fucose synthase (wcaG) from E. coli, alpha-1,2-fucosyltransferase (wbgL) from E. coli,  sugar efflux transporter, a sugar transporter from Yersinia bercovieri, GDP-keto-6-D-deoxymannose 3,5-epimerase (same as GDP-4- keto-6-D-deoxymannose epimerase-reductase as claimed) and sucrose permease, a sucrose transporter from E. coli and a lactose permease (lacY), a lactose transporter, from E. coli in yeast host cell S. cerevisiae, which is well known for heterologous expression of genes encoding proteins, easy to culture, cheap  for cultivation in order to produce 2’-fucosyllactose (2-FL), a human milk oligosaccharide, which is beneficial for infant health, which is therapeutically, pharmaceutically, commercially, and financially beneficial.
One of ordinary skilled in the art would have a reasonable expectation of success because Jennewein et al. and Lee et al. could successfully produce 2’-fucosyllactose (2-FL) in an engineered E. coli or S. cerevisiae host cells.
Thus, the above references render the claims prima facie obvious to one of ordinary skill in the art.

Conclusion
Status of the claims:
Claims 1-6, 7-9, 10-13 and 14 are rejected.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IQBAL H CHOWDHURY whose telephone number is (571)272-8137.  The examiner can normally be reached on M-F, at 9:00-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao, can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Iqbal H. Chowdhury, Primary Examiner
Art Unit 1656 (Recombinant Enzymes and Protein Crystallography)
US Patent and Trademark Office
Office Rm. REM 5A49 and Mailbox-REM3C70
Ph. (571)-272-8137 and Fax (571)-273-8137

/IQBAL H CHOWDHURY/
Primary Examiner, Art Unit 1656